DETAILED ACTION
This Office action is in response to Request for Continued Examination received 11 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means.”  Such claim limitation(s) is/are means for fueling the mobile machine in claim 1.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a device for performing mechanical work and/or for producing electrical energy in claims 1 and 4 and a device for compressing and/or condensing the exhaust gas in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: storage means in claim 1 and gas storage means in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fushan (CN 201377352Y using machine translation and English abstract previously provided) in view of Dodd et al. (US 2003/0121481 A1; hereinafter Dodd) and further in view of Moriarty (US 2009/020363 A1).
Regarding claim 1, Fushan discloses a mobile machine, wherein the mobile machine comprises a device (engine) for performing mechanical work and/or for producing electrical energy that obtains the energy necessary for operation from the oxidation of carbonaceous fuels into an exhaust gas consisting essentially of carbon dioxide and water, and wherein the mobile machine comprises a device [11] for compressing and/or condensing the exhaust gas and a storage means [9] in the form of a carbon dioxide pressure tank for receiving the compressed and/or condensed exhaust gas (Abstract, pages 2-4, and Figure 1).  Fushan does not disclose a fueling installation for fueling the mobile machine, the fueling installation comprising a gas storage means in the form of a carbon dioxide pressure tank.   Dodd, however, teaches a fuelling installation (Figure 3) for fueling a mobile machine (vehicle) with gaseous or liquid fuels, wherein the mobile machine (vehicle) comprises a device (engine) for performing mechanical work and/or for producing electrical energy that obtains the energy necessary for operation from the oxidation of carbonaceous fuels into an exhaust gas comprising carbon dioxide [20], and wherein the mobile machine (vehicle) comprises a storage means in the form of a carbon dioxide pressure tank (Figure 5); and the fuelling installation (Figure 3) comprises a gas storage means in the form of a carbon dioxide pressure tank [15] for receiving carbon dioxide [20] discharged from the carbon dioxide pressure tank (Figure 5) of the mobile machine (vehicle) (paragraphs 0083, 0085-0086, 0109-0110, 0112, 0113, 0117, and Figures 3 and 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a fueling installation comprising a gas storage means in the form of a carbon dioxide pressure tank for receiving carbon dioxide discharged from the carbon dioxide pressure tank of Fushan’s mobile machine because Dodd teaches that this a fueling installation (see [40-42]) for fueling a mobile machine (vehicle) with gaseous or liquid fuels, wherein the mobile machine (vehicle) comprises a device [27] for performing mechanical work and/or for producing electrical energy; and the fueling installation (see [40-42]) comprises means [42] for fueling the mobile machine (vehicle) with oxygen or oxygen-enriched air (paragraphs 0051-0052, 0058, 0062-0063, 0071, 0085, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Fushan fuelling installation to include means for fuelling the mobile machine with oxygen or oxygen-enriched air because Moriarty teaches that this configuration quickly fills an oxygen tank for onboard use as fuel to offer flexibility to the end user (paragraph 0063).  
Regarding claim 4, Fushan discloses a mobile machine, wherein the mobile machine comprises a device (engine) for performing mechanical work and/or for producing electrical energy that obtains the energy necessary for operation from the oxidation of carbonaceous fuels into an exhaust gas consisting essentially of carbon dioxide and water, and wherein the mobile machine comprises a compressor [11] and/or a condenser for receiving the exhaust gas and a storage [9] in the form of a carbon dioxide pressure tank for receiving the compressed and/or condensed exhaust gas (Abstract, pages 2-4, and Figure 1).  Fushan does not disclose a fueling installation for fueling the mobile machine, the fueling installation comprising a return network configured for the removal of compressed gases, including said carbon dioxide, from the carbon dioxide pressure tank of the mobile machine.   Dodd, however, teaches a fuelling installation (Figure 3) for fueling a mobile machine (vehicle) with gaseous or liquid fuels, wherein the mobile machine (vehicle) comprises a device (engine) for performing mechanical work and/or for producing electrical energy that obtains the energy necessary for operation from the oxidation of carbonaceous fuels into an exhaust gas comprising carbon dioxide [20], and wherein the mobile machine (vehicle) comprises a storage in the form of a carbon dioxide pressure tank (Figure 5); and the fuelling installation (Figure 3) comprises a return network [15 and corresponding connections to carbon dioxide pressure tank (Figure 5)] configured for the removal of compressed gases, including said carbon dioxide [20], from the carbon dioxide pressure tank (Figure 5) of the mobile machine (vehicle) (paragraphs 0083, 0085-0086, 0109-0110, 0112, 0113, 0117, and Figures 3 and 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a fueling installation comprising a return network configured for the removal of compressed gases, including said carbon dioxide, from the carbon dioxide pressure tank of Fushan’s mobile machine because Dodd teaches that this configuration substantially recycles carbon dioxide extracted from exhaust gases for the manufacture of fuel (paragraphs 0083, 0085-0086, 0109, and 0113).  The modified Fushan discloses the mobile machine being fueled with oxygen or oxygen-enriched air (Abstract and pages 2-3) but does not disclose the a fueling installation (see [40-42]) for fueling a mobile machine (vehicle) with gaseous or liquid fuels, wherein the mobile machine (vehicle) comprises a device [27] for performing mechanical work and/or for producing electrical energy; and the fueling installation (see [40-42)] comprises a supply network [42, 20, 8, 10, 11, 12] for fueling the mobile machine (vehicle) with oxygen or oxygen-enriched air (paragraphs 0051-0052, 0058, 0062-0063, 0071, 0085, and Figure 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the modified Fushan fuelling installation to include a supply network for fuelling the mobile machine with oxygen or oxygen-enriched air because Moriarty teaches that this configuration quickly fills an oxygen tank for onboard use as fuel to offer flexibility to the end user (paragraph 0063).  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 4 as rejected over Fan in view of Dodd have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant's arguments filed 11 February 2021 have been fully considered but they are not persuasive.  Regarding page 6, the applicant argued that a skilled person would have had no reason to apply the teachings of Dodd to the fuel station of Fushan, in which the retrieval of the collected carbon dioxide is not related to the refuelling of the vehicle.  The examiner disagrees.  In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The retrieval of the collected carbon dioxide does not need to be related to the refuelling of the vehicle.  Dodd was cited for the benefits of reusing/recycling what is essentially a waste gas (carbon dioxide) in another process (manufacture of fuel).  Although the manufactured fuel would not be used in the modified Fushan mobile machine, it could be used in other applications that require this fuel.  Fushan teaches replacing the carbon dioxide storage tank with a new storage tank at a gas station (page 2) but does not disclose what is done with the full tank.  It is notoriously well known in the art to reuse/recycle waste gases rather than keeping them bottled indefinitely.  Dodd teaches that carbon dioxide stored onboard a vehicle can be offloaded to provide beneficial applications elsewhere (paragraphs 0085-0086).  Therefore the examiner maintains that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a fueling installation comprising a gas storage means in the form of a carbon dioxide pressure tank for receiving carbon dioxide discharged from the carbon dioxide pressure tank of Fushan’s mobile machine because Dodd teaches that this configuration substantially recycles carbon dioxide extracted from exhaust gases for the manufacture of fuel (paragraphs 0083, 0085-0086, 0109, and 0113).
Applicant’s arguments with respect to claim(s) 1 and 4 regarding the fuelling installation comprising means/a supply network for fuelling the mobile machine with oxygen or oxygen-enriched air have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically see Moriarty which teaches a fueling installation (see [40-42]) comprising means [42]/a supply network [42, 20, 8, 10, 11, 12] for fueling a mobile machine (vehicle) with oxygen or oxygen-enriched air (paragraphs 0051-0052, 0058, 0062-0063, 0071, 0085, and Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY K. BRADLEY whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746